Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 1/22/22 and 3/29/22 have been considered.
Drawings
The drawings filed 10/8/21 are acceptable to the examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 11-16, drawn to a headphone including an earcup and ear cushion arrangement (claims 11-16) along with related method (claims 1-6) that include a plurality of connecting elements including a shelf that allows for a linear motion of attachment of the cushion to the cup (for example figures 13-17), classified in H04R5/0335.
II. Claims 7-10, drawn to a headphone including a earcup and ear cushion method that include a plurality of connecting elements including a shelf that allows for a rotation motion of attachment of the cushion to the cup (for example figures 20-22), classified in H04R5/0335.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions because each invention includes a different design using a plurality of connecting features in combination to allow for distinct motions of connection between the cushion and the earcup.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brian Sung on 8/3/22 a provisional election was made without traverse to prosecute the invention of I, claims 1-6 and 11-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
This application is in condition for allowance except for the presence of claims 7-10 directed to an invention non-elected without traverse.  Accordingly, claims 7-10 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:  Cancel claims 7-10.
Allowable Subject Matter
Claims 1-6 and 11-16 are allowed.
     Examiner’s Comments
Claims 1-6 and 11-16 have been renumbered as claims 1-6 and 7-12 respectively
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Ishikawa et al., considered to be the closest to the claimed invention teaches to provide a replaceable ear cushion (5)  if damaged or deteriorated  by using an arrangement as depicted in figure 2A, 2B that includes a slot (3c, 3d) formed on  a short side of an elliptical ring (3) of an earcup which is used in conjunction with outwardly facing hooks (4C) of an elliptical ring of a ear cushion holder (4)  which in conjunction with projections (3f) and grooves (4e) allow for a rotatable connection between the ear cushion and the ear cup.  This reference however does not teach or obviously suggest as set forth in claim 1 in combination inward facing hook(s), outwardly facing hook(s) on the long side of the ellipse along with first and second notches and a small shelf allowing for a sliding of the first elliptical ring in a direction from the outward-facing hook to the first inward-facing hook relative to the second elliptical ring.  The structural arrangement set forth in claim 11 is similar to that set forth in claim 1 allowing for this sliding connection. The limitations of claims 2-6 and 12-16 depend upon those features of claims 1 and 11 respectively.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. England et al. and Himuro et al. teach connecting ear cushions to ear cups by using snap connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/4/22